915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Barry Lee MAIDEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-5079.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

Before MILBURN, BOGGS and SUHRHEINRICH, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Barry Lee Maiden filed a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255 in which he challenged the constitutionality of two 1988 convictions stemming from the illicit possession of stolen explosives.  The magistrate to whom the matter was referred recommended that the motion be denied.  The district court adopted the recommendation over Maiden's objections and this appeal followed.  The parties have briefed the issues, Maiden proceeding without counsel.


3
Upon consideration, we agree with the district court's disposition of this case.  The denial of a motion to vacate is reviewed for an abuse of discretion.   United States v. Donohoe, 458 F.2d 237, 239 (10th Cir.), cert. denied, 409 U.S. 865 (1972).  Maiden contended that the guilty plea which resulted in the convictions was constitutionally infirm.  The record reflects the utterly meritless nature of all Maiden's claims, namely, a plea agreement breach, a failure to advise Maiden of the possible sentence, and an inadequate review of the presentence investigation report.  The district court did not commit an abuse of discretion.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.